     Case 1:16-cv-01103-NONE-JLT Document 84 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICK MUNOZ                                        No. 1:16-cv-01103-LJO-JLT
12                       Plaintiff,
13            v.                                        ORDER SETTING BRIEFING SCHEDULE
14    CALIFORNIA DEPARTMENT OF                          (Doc. Nos. 80–83)
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18           On July 29, 2016, plaintiff Rick Munoz filed a complaint against defendants California

19   Department of Corrections and Rehabilitation and Janina Meissner-Frisk, D.O. (collectively,

20   “defendants”), asserting a claim under 42 U.S.C. § 1983 for denial of adequate medical care in

21   violation of the Eighth Amendment; a claim under both the Americans with Disabilities Act

22   (“ADA”) and the Rehabilitation Act (“RA”) for denial of a disability accommodation; and a

23   claim under state law for negligence. (Doc. No. 1.) On October 9, 2019, the court entered an

24   order granting summary judgment in favor of defendants on plaintiff’s two federal claims and

25   declining to exercise supplemental jurisdiction over plaintiff’s state law claim. (Doc. No. 65.)

26   Plaintiff appealed the court’s decision as it related to his claim brought under the ADA and RA

27   but not as it related to his § 1983 claim. (Doc. No. 71.)

28   /////
                                                       1
     Case 1:16-cv-01103-NONE-JLT Document 84 Filed 02/23/21 Page 2 of 2


 1           In an opinion issued on January 7, 2021, the Ninth Circuit reversed this court’s grant of

 2   summary judgment on plaintiff’s ADA claim and remanded the matter to this court “to apply the

 3   proper standard to the question of whether [plaintiff] has a qualifying disability.” (Doc. No. 80 at

 4   3.) In addition, in the appellate proceedings, defendants had raised two alternative grounds upon

 5   which they contended they were entitled to summary judgment in their favor, arguing that 1) the

 6   decision to deny an accommodation is an unreviewable medical determination in this case, and 2)

 7   plaintiff cannot establish deliberate indifference on the part of the doctor who denied the

 8   accommodation. (Ninth Circuit Court of Appeals, No. 19-17292, Doc. No. 22.) The Ninth

 9   Circuit determined that defendants were not entitled to summary judgment on the alternative

10   grounds they advanced on appeal, finding disputes of material fact as to both issues. (Doc. No.

11   80 at 3–5.)

12           Having reviewed and considered the relevant papers, including the parties’ notice to the

13   court that they are not in agreement on the current posture of the case (Doc. No. 82), the court

14   finds that further briefing is necessary on the narrow issue of the remand. Specifically, the parties

15   are directed to address whether, applying the proper standard under the ADA to the existing

16   record, are defendants entitled to summary judgment on the issue of whether plaintiff has a

17   qualifying disability? In addressing that issue, the court further instructs the parties to address

18   whether any concessions in this regard were made on the record in the appellate proceedings in

19   this case.

20           Accordingly:
21           1. Defendants are directed to submit briefing consistent with this order by April 5, 2021;

22           2. Plaintiff shall file his response by May 20, 2021; and

23           3. Defendants shall file their reply, if any, by July 6, 2021.

24   IT IS SO ORDERED.
25
         Dated:    February 22, 2021
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
